Citation Nr: 0721635	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-04582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Drysdale, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1995 to March 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland denied the veteran's claim of entitlement 
to service connection for a bilateral knee disability.  

After the initial rating decision was issued, the veteran 
moved from Maryland to Florida and filed a timely notice of 
disagreement.  The veteran requested review by a decision 
review officer (DRO) in the St. Petersburg, Florida RO, which 
had obtained jurisdiction over the claim.  The DRO conducted 
a de novo review and confirmed the RO's findings in December 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development of the record is 
necessary in order to fulfill VA's duty to assist obligations 
under the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002 & Supp. 2006).  The VCAA 
and its implementing regulations provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(iii).

The Board notes that VA must provide a medical examination 
when there is indication that a disability or the persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service, but there is insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination performed prior to service 
discharge by QTC in February 2001 shows a diagnosis of 
bilateral patellar femoral syndrome, but does not reflect 
that a thorough examination of the knees was accomplished at 
that time.  The veteran has not been afforded a VA medical 
examination of the knees after service separation.  This in 
part is because there apparently has been miscommunication 
regarding the scheduling of a subsequent VA examination.  For 
example, it appears that an examination was scheduled at the 
VA Medical Center in Baltimore, Maryland; but the veteran 
requested it be rescheduled at a facility in Washington D.C.  
The Baltimore VA examination was cancelled, not rescheduled, 
and the claim was denied in December 2001, citing the 
veteran's failure to report for a VA examination.

The veteran has repeatedly expressed her willingness to 
report for a VA examination.  For example, in December 2002, 
the veteran wrote, "I ask that you provide me with a 2507 
examination so that I can show the severity of my 
condition."  

An examination is necessary to determine whether the veteran 
has a current bilateral knee disability and, if so, to obtain 
a medical opinion as to whether such disability is 
etiologically related to service.  

In addition, the veteran claimed in her substantive appeal 
(VA Form 9) that "because of [her] service connected hip 
condition [her] knees are worse."  This may be construed as 
a claim for service connection for a bilateral knee 
disability as secondary to the veteran's service-connected 
hip disorder, directly, proximately or by way of aggravation, 
pursuant to 38 C.F.R. § 3.310.  The RO has yet to consider 
this theory of entitlement.  The VA examination report should 
provide a medical opinion regarding this possibility. 

Accordingly, the case is REMANDED for the following actions:

1.	The AMC should provide the veteran with proper VCAA 
notice that includes the requirements for secondary 
service connection, including service connection by way 
of aggravation of a nonservice connected disability by a 
service connected disability. In addition, such notice 
should inform the veteran of the information and 
evidence necessary to establish a disability rating and 
an effective date, including notice of what evidence, if 
any, the veteran is expected to obtain and submit and 
what evidence will be retrieved by the VA.  Further, the 
veteran should be advised to provide any evidence in her 
possession that pertains to the claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159.  

2.	A VA orthopedic examination of the veteran should be 
scheduled to determine the nature and extent of any knee 
disability present.  The veteran's claims file must be 
made available to the examiner.  All pertinent findings 
should be reported in detail and any indicated 
diagnostic tests and studies should be performed.  The 
examiner should provide an opinion, supported by a 
discussion of the complete rationale for the opinion, as 
to the following: 

(a)	Whether it is at least as likely as not 
(i.e., a 50 percent or better probability) 
that any bilateral knee disability found 
upon examination was present in service or 
is etiologically related to any incident of 
the veteran's period of active service; and 

(b)	Whether any bilateral knee disorder found 
upon examination is at least as likely as 
not (i.e., a 50 percent or better 
probability) was caused by or chronically 
worsened by the veteran's service-connected 
hip disability.  If aggravation is found, 
the examiner should comment on its extent.
.

3.	Thereafter, the claim must be readjudicated and the 
matter of secondary service connection, directly, 
proximately or as the result of aggravation, must also 
be considered.  If the decision remains unfavorable to 
the veteran, she and her representative should be 
furnished an appropriate supplemental statement of the 
case and be given an appropriate period of time in which 
to respond.  The case should then be returned to the 
Board for further appellate consideration.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



